MORROW,. Presiding Judge.
The conviction is for the unlawful sale of intoxicating liquor; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and properly presented.
Appellant was tried before a jury. The evidence heard in the trial court is not brought up for review.
The judgment and sentence properly condemn appellant to confinement in the penitentiary for a period of not less than one nor more than two years.
Nothing appears justifying a reversal or requiring discuSsion.
The judgment is affirmed.